PER CURIAM.
The defendant Myers appeals from a denial of his Rule 27.25 motion to withdraw a plea of guilty to a charge reduced to murder in the second degree. The motion was brought after imposition of sentence, and thus, after conviction.
While the express Rule 27.25 allows a motion to withdraw a plea of guilty after sentence to correct a manifest injustice, the normal scope of the procedure is meant to apply “only before sentence is imposed.” An application to withdraw a plea of guilty after imposition of sentence is an attack on *237the validity of the sentence within Rule 27.26. The procedure of Rule 27.26 is formulated for that distinctive purpose by a requirement of pleading, presentation of evidence on oath, entry of judgment supported by statement of reasons, and a record for appeal most apt to the adjudication of such an important grievance.
The contention of the defendant that the sentence was imposed upon a plea of guilty both involuntary and induced by an unhonored plea bargain is most aptly determined by a hearing on a Rule 27.26 petition. Bradley v. State, 564 S.W.2d 940 (Mo.App.1978). The record before us was on a proceeding far short of that contemplated for an informed post-conviction adjudication and review.
The appeal of the defendant is dismissed without prejudice to further proceeding by Rule 27.26 motion.